Citation Nr: 1624638	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  15-34 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Daniel G. Curry, Attorney


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from May 1974 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In July 2015, the Board remanded this case to the Agency of Original Jurisdiction (AOJ).  The issue of entitlement to service connection for a right shoulder disability was initially on appeal and remanded also.  A September 2015 rating decision granted service connection for a right shoulder disability.  The Veteran has not filed a notice of disagreement with regard to any appealable determination made in the September 2015 rating decision, including the schedular rating or effective date assigned.  Therefore, that matter is no longer before the Board.  38 C.F.R. §§ 20.200, 20.201, 20.302 (2015); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to a disability rating in excess of 10 percent for a low back disability is addressed in a separate decision.


FINDING OF FACT

The Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified an October 2014 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2015 rating decision.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  The Veteran underwent a VA examination in January 2015.  It is adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and complaints, and because it describes his PTSD in detail sufficient to allow the Board to make a fully informed determination.  Ardison v. Brown, 6 Vet. App. 405 (1994).  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In July 2015, the Board remanded this case so that a statement of the case could be issued.  That was done in September 2015, and the Veteran properly perfected his appeal to the Board in a September 2015 substantive appeal.  There was substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, the signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181 (1998).  

Reasonable doubt will be resolved in favor of a claimant when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

When entitlement to compensation has already been established and an increased rating is at issue, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).

The Veteran's PTSD is currently assigned a 50 percent rating under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2015).  PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2015).  The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2015).  

Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2015).

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (2015).

A 100 percent rating is assigned where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130 (2015).

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, the rating schedule requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  During the appeal period, the Veteran's GAF scores ranged from 42 at worst, to 46 at best.  Under the DSM-IV, GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF score is a score on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  Although GAF scores are important in rating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  Carpenter v. Brown, 8 Vet. App. 240 (1995).

During the appeal period, the Veteran's VA treatment records show that he has memory problems, marital alienation, only a few friends, stress at work, depressed mood, irritability, frustration, intrusive memories, nightmares, and poor sleep.  

At a January 2015 VA examination, the examiner diagnosed PTSD and depressive disorder but was unable to differentiate the symptoms.  Therefore, all of the symptoms will be attributed to the Veteran's PTSD.  Mittleider v. West, 11 Vet. App. 181 (1998).  The examiner noted that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Board notes that the examiner's finding corresponds to the 30 percent rating criteria, which state that a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2015).  

The Veteran reported that he and his wife divorced two years prior and that his emotional detachment and conflict with her family caused marital stress.  He stated that he had two sisters who lived in Georgia, and he maintained contact with them and occasionally visited them.  He maintained telephone contact with his adult children and considered his relationships with them to be positive.  He had a few friends with whom he played golf or went bowling.  He stated that during the winter, he did not see his friends because it was too cold to bowl or play golf.  He reported anxiety and hypervigilance in crowds.  The Veteran was employed full time as a Custodian Leader for the United States Postal Service.  He had periods of conflict with his coworkers and was dissatisfied at work.  He did not feel supported by his supervisors.  

The Veteran had intrusive thoughts of his stressor.  He reported having nightmares four to five times per week.  He watched his surroundings for perceived threats and had an exaggerated startle reflex.  He avoided crowds when able.  He felt irritable and easily angered, and had a history of becoming verbally aggressive periodically.  The Veteran experienced depression twice a week.  He stated that he had suicidal ideation three or four times since his previous VA examination, which took place in July 2010.  He had no intent or plan to harm himself.  

The examiner found that the Veteran had recurrent intrusive thoughts, nightmares, prolonged distress at triggers, avoidant behavior, self-blame, a persistent negative emotional state, feelings of detachment and estrangement from others, irritability and angry outbursts, hypervigilance, exaggerated startle response, problems concentrating, and sleep disturbance.  Additionally, the examiner noted that the Veteran had depressed mood, anxiety, suspiciousness, panic attacks more than once a week, mild memory loss, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  

The Veteran's lay evidence is consistent with the medical evidence and is credible.  In a February 2015 notice of disagreement, the Veteran stated that he had an increase in panic attacks when he was in crowds, that he worked nights to avoid people, felt depressed, had low motivation, and had difficulty functioning in stressful or pressured environments.  

The Board finds that the Veteran's PTSD produces occupational and social impairment with reduced reliability and productivity and warrants a 50 percent rating.  38 C.F.R. § 4.130 (2015).  

The Veteran's memory and concentration problems were noted as mild and are not severe enough to be more accurately described by the 70 percent criteria.  The Board acknowledges that at the January 2015 VA examination, he reported experiencing suicidal ideation three or four times since July 2010.  His VA treatment records for the appeal period deny that he had suicidal or homicidal ideation.  Three or four instances of suicidal ideation over a period of six years without intent or plan does not rise to the level of frequency or severity to result in or contribute to occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.  

The January 2015 VA examiner noted that the Veteran had difficulty, not inability, to establish and maintain effective work and social relationships.  The record shows that the Veteran had positive relationships with his sisters and adult children, demonstrating an ability to maintain good relationships.  He reported conflicts with coworkers, which is more accurately described as difficulty establishing relationships, and not as an inability.  

Although the 70 percent rating criteria contemplate deficiencies in most areas, including work, school, family relations, judgment, thinking, or mood, those deficiencies must be due to the symptoms listed for that rating level, or others or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Because the Veteran has depressed mood, and because the 70 percent criteria contemplates a deficiency in mood among other areas, does not mean that his PTSD rises to the 70 percent level.  The 30 percent, 50 percent, and 70 percent criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Here, the Veteran's depressed mood is expressly contemplated by the 50 percent criteria, which contemplate disturbances in mood.  38 C.F.R. § 4.130 (2015).  The Veteran is adequately compensated for that impairment.  His depression and anxiety do not rise to the level of severity such that they are more accurately described as causing a state of near-continuous depression or panic impacting the ability to function independently.  

The evidence shows that the Veteran has conflicts at work and difficulty adapting to stress.  However, he remains employed full time working nights to avoid people.  His difficulty adapting to stressful circumstances has not prevented him from working or caused deficiency in his judgment or thinking.  It is not of the severity, frequency, or duration to contribute to occupational and social impairment with deficiencies in most areas.  The Board finds that the Veteran's PTSD symptoms cause occupational and social impairment to at least some degree.  Because of the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms or the level of occupational and social impairment contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

Furthermore, total occupational and social impairment is not shown to warrant a 100 percent rating.

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's PTSD is more nearly described by the 50 percent criteria, and no higher, that are set forth in the General Rating Formula for Mental Disorders.  38 C.F.R. §§ 4.7, 4.130 (2015).  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. §§ 4.3 (2015).  

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim extraschedular consideration.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

The manifestations of the Veteran's PTSD are contemplated by the schedular criteria set forth in the General Rating Formula for Mental Disorders.  The list of symptoms for each of the ratings in the formula is preceded by the words "such as," confirming that the listed symptoms are examples, as opposed to an exhaustive list.  38 C.F.R. § 4.130 (2015); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board has determined whether the symptoms associated with PTSD are of the kind enumerated in the regulation, but also whether the types of symptoms he experiences result in the level of occupational and social impairment specified by a rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected PTSD, such that he is adequately compensated for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability is in excess of that contemplated by the assigned rating.  The evidence does not show frequent hospitalization or marked interference with employment due to PTSD.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his low back disability makes him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The record shows that the Veteran is employed full time.  


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


